Citation Nr: 0119037	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (original) evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant is a combat-wounded veteran of the Vietnam War; 
he served in the United States Army from March 1964 to March 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant was scheduled to appear at a videoconference 
hearing before the Board in May 2001, but he failed to appear 
for his scheduled hearing.  No further action with regard to 
his Board hearing request will be taken at this time, 
however, as he has not explained why he missed his scheduled 
hearing or requested a new hearing.


FINDINGS OF FACT

1.  The appellant's PTSD has been manifested by 
occupational/social impairment with reduced reliability and 
productivity due to such symptoms as impaired speech, 
depressed mood and flat affect, chronic sleep disturbance and 
impairment of short-term memory, concentration and judgment 
since the January 1999 effective date of the award of service 
connection for this disability.

2.  The evidence does not reflect that the appellant has an 
exceptional or unusual disability picture due to his PTSD so 
as to require referral for extraschedular consideration by 
designated authority.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 50 percent, 
but no higher, for the appellant's PTSD, effective from the 
date of claim, January 28, 1999, are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 
(2000).

2.  Application of the extraschedular provisions for the 
appellant's PTSD is not warranted in this case.  38 C.F.R. 
§ 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000).  Regarding the "duty to notify," the 
Board finds that the RO's development/notice letters, rating 
decision and statement/supplemental statements of the case 
furnished to the appellant and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, the record 
reflects that the appellant has been provided medical 
examinations for his disability and development efforts have 
been completed to the extent possible to obtain relevant VA 
medical records and/or provide the appellant the opportunity 
to do either submit or authorize VA to obtain private medical 
records.  It is also not shown by the record on appeal that 
there exists any additional evidence that would be necessary 
to substantiate his claim.  Further, the RO has adjudicated 
his claim on the merits under the benefit-of-the-doubt 
standard of review.  Accordingly, the Board concludes that 
the appellant will not be prejudiced by a disposition of his 
appeal at this time.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities; the percentage ratings are intended to 
represent average impairment in earning capacity resulting 
from these disabilities and their residual conditions in 
civil occupations.  Id.  Moreover, each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

As this claim arises from an appeal of the RO's assignment of 
the original disability rating of 30 percent for the 
appellant's PTSD, the Board will consider whether there is 
any basis to award "staged" ratings at any pertinent time, 
to include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (an appeal arising 
from the assignment of an initial or original disability 
rating upon the award of service connection may, consistent 
with the facts found, be higher or lower for segments of time 
under review, i.e., the original rating may be "staged").

Effective November 7, 1996, all mental disorders are rated 
under the same criteria, the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9440, whether diagnosed 
as generalized anxiety disorder, PTSD, etc.  38 C.F.R. 
§ 4.130 (2000).  As this claim was filed in January 1999, 
only the revised rating criteria may be considered.  As 
amended, section 4.130 of 38 C.F.R. reads as follows for the 
10-100 percent ratings:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or, symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (2000).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2000).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).

Considering the factors enumerated in the applicable rating 
criteria, the Board finds that the evidence pertaining to the 
severity of the appellant's PTSD supports a finding of 
functional impairment that is more appropriately rated as 50 
percent disabling for the "staged rating" period in 
question:  January 1999 to the present.  See supra 38 C.F.R. 
§ 4.7.  The medical evidence consists of the reports of VA 
psychiatric examinations conducted in July 1999 and December 
1999, and VA outpatient reports dated in January-October 
1999.  There are other medical records in the file, but these 
records are not relevant to the Board's consideration of an 
increased or "staged" rating for the appellant's PTSD.
Specifically, the medical evidence obtained in connection 
with this claim reflects a fairly consistent pattern of PTSD-
type symptoms typically seen in combat veterans (intrusive 
thoughts, nightmares, startle response, emotional detachment) 
that are causing the appellant problems in such areas as 
impaired speech, depressed mood and flat affect, chronic 
sleep disturbance and impairment of short-term memory, 
concentration and judgment, as seen during the outpatient 
clinic visits in 1999 and as reported on the VA psychiatric 
examinations conducted in 1999.  In the Board's judgment, 
these findings are indicative of an impairment that is more 
than the 30 percent provided under the rating criteria which 
contemplates impairment due to "occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks" due to a variety of psychiatric symptoms 
(depressed mood, anxiety, panic attacks, etc.).  It appears 
that since January 1999, the appellant has been suffering 
from more than occasional decreases in social and 
occupational impairment due to impaired speech, chronic 
depression/flat affect, poor sleep, and memory/concentration 
problems due specifically to frequent PTSD intrusive thoughts 
and nightmares.  It also appears that the appellant attempted 
for many years to mask these symptoms while maintaining 
steady employment in the post office in work assignments that 
limited his contact with others (letter carrier).  Further, 
it appears that he abused alcohol for many years as well as a 
form of self-medication.  However, with his recent effort to 
seek medical assistance for this PTSD and to abstain from 
alcohol, he has experienced the impact of this mental 
disorder, which now requires medication management and 
outpatient therapy.

With these facts for consideration, together with the medical 
assessments given on the two VA examinations conducted in 
1999, which both reflect two examiners' opinions that he has 
Global Assessment of Functioning (GAF) scores between 45 and 
50, corresponding to "major" impairment in functioning due 
to psychiatric disease beyond the level which is considered 
"serious" (GAF of 41-50), see DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)), the appellant's disability picture 
more closely approximates the criteria for the 50 percent 
rating.  A GAF score is highly probative as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 
204, 207 (1994).  Hence, the GAF scores denoted by the 
medical evidence in this case are strongly indicative of a 
more prominent disability than that contemplated by a 30 
percent rating.

These findings are bolstered by the appellant's hearing 
testimony of January 2000, which the Board finds credible 
given the candid nature of his testimony (in that he did not 
try to exaggerate his symptoms or claim deficits in all 
areas), and the letter written by his brother in August 1999 
describing the changes in his behavior and mood since his 
return from his combat service in Vietnam.  Moreover, the 
above-cited outpatient reports dated in 1999 show that he is 
in need for regular outpatient therapy and continuous 
psychotropic medication.  For these reasons, the Board finds 
that this evidence reflects a disability picture that more 
closely approximates the criteria for a 50 percent rating 
under the rating schedule.

However, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for 70 or 100 percent 
evaluations.  The appellant has reported a history of 
suicidal ideation, but he has stated that he has never had a 
plan to commit suicide, and while he has reported that he 
frequently washes his hands during the day and checks doors 
at night, there is no clinically-demonstrated evidence of 
obsessional rituals of a more serious psychiatric nature, 
e.g., which would interfere with routine activities.  Nor is 
there any evidence that shows that he has demonstrated near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  Also, 
there is no documentation in the record of unprovoked 
irritability with periods of violence, or any spatial 
disorientation or sustained neglect of personal appearance 
and hygiene.  The clinical findings noted on the 1999 VA 
examinations are dispositive in this regard.  Further, while 
the evidence does indicate that the appellant demonstrates 
manifestations such as flattened affect and disturbances of 
motivation and mood, the evidence of record also shows that 
the appellant has established and maintained a marriage for 
many years and that he has been able to appropriately and 
actively participate in therapy for a number of years.

With respect to the criteria for a 100 percent rating, the 
evidence is negative for persistent psychotic symptoms like 
active delusional or hallucinatory ideations, the inability 
to care for self, disorientation to time and place, or 
persistent danger of hurting self or others, which are 
related to his service-connected mental disorder.  The Board 
notes that a persistent degree of impairment caused by one or 
more of these symptoms has not been objectively corroborated 
by the medical record, including as noted on the VA 
psychiatric examinations conducted in 1999.  When all of 
these facts are considered together, it is the Board's 
judgment that the evidence weighs strongly against a grant of 
a rating greater than a 50 percent under the regular 
schedular standards.

Moreover, there is no evidence that the appellant is now or 
has been in the recent past "grossly impaired" due to his 
service-connected psychiatric disorder as that term in used 
in the criteria for a 100 percent rating.  The findings on 
the VA examinations conducted in 1999 reflect that he was 
fully oriented and not acutely experiencing active psychotic 
thoughts.  Moreover, the balance of the evidence is negative 
for these kinds of gross psychotic symptoms as well and the 
fact that he has not required more serious clinical 
intervention for his symptoms, i.e., inpatient 
hospitalization, weighs heavily against a finding that he his 
grossly impaired by his PTSD.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the increased rating of 50 
percent for his PTSD adequately reflects the level of 
impairment pursuant to the schedular criteria for the staged 
rating period in question.

To the extent that the appellant contends that he is more 
than 50 percent disabled due to his PTSD, as a layperson, he 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e., degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Clark v. Derwinski, 2 Vet. App. 166 
(1992).  As noted, disability ratings are assigned by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by all 
the evidence of record.  In this case, the Board finds that 
the medical findings of record are more probative to the 
outcome of this claim as the specific, enumerated psychiatric 
symptoms required to support a higher rating for the 
appellant's PTSD must be clinically observed in a treatment 
and/or examination setting.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluation assigned in this 
case for the appellant's PTSD is not inadequate.  
Specifically, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization for this disability.  
Hence, he does not have an exceptional disability as 
manifested by frequent hospitalizations.  Additionally, the 
overall picture presented by the evidence in the claims 
folder does not reflect "marked interference" in employment 
due to his PTSD.  In this regard, the evidence shows that he 
has maintained long-term employment (over 30 years) as a 
postal carrier.  A high schedular rating as in this case (50 
percent) is recognition that the impairment caused by the 
service-connected disability makes it difficult to obtain and 
keep employment.  38 C.F.R. § 4.1 (2000); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, in the absence 
of any evidence that reflects that his disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate for rating purposes, the RO's failure 
to consider or to document its consideration of this section 
was not prejudicial to the appellant.  Bernard, 4 Vet. App. 
384 (1993).


ORDER

An increased rating to 50 percent, but no higher, is granted 
for the appellant's PTSD, effective from the date of claim, 
January 28, 1999, subject to the applicable criteria 
governing the payment of monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

